DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Claim 19-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method claim, there being no allowable generic or linking claim. Election was made without traverse of Invention I in the reply filed on 2/23/2022. Species election was not clear in the reply. The office called the applicant and applicant elected Species Ia1 and Ib1 (see Restriction Requirement date 1/4/2022). However, after further consideration and in view of allowable subject matter below Species restriction requirement is withdrawn. Claim 1-18 are examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 and 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 13, the limitation “wherein the thickness value is a thickness of a silicon oxide film or a converted thickness of a double layer of a silicon nitride film and a silicon oxide film to a thickness of a single layer of a silicon oxide film” in the last 3 lines creates ambiguity because it is not clear whether “a silicon oxide film” or/and “a silicon nitride film” are referring to the gate insulating film. Furthermore, it is also not clear whether it is referring to a thickness of a single layer of a silicon oxide film or a double layer of a silicon nitride film and a silicon oxide film and thus creates ambiguity. For the purpose of the examination limitation “further comprising: a gate insulating film covering the polycrystalline semiconductor layer, wherein the gate insulating film has a thickness value in a range of 800 Å to 1200 Å, wherein the thickness value is a thickness of a silicon oxide film or a converted thickness of a double layer of a silicon nitride film and a silicon oxide film to a thickness of a single layer of a silicon oxide film” will be interpreted as “further comprising: a gate insulating film covering the polycrystalline semiconductor layer, wherein the gate insulating film has a thickness value in a range of 800 Å to 1200 Å”. Clear explanation or claim modification is required.
Regarding claim 15, the limitation “wherein the thickness value is a thickness of a silicon oxide film or a converted thickness of a double layer of a silicon nitride film and a silicon oxide film to a thickness of a single layer of a silicon oxide film” in the last 3 lines creates ambiguity because it is not clear whether “a silicon oxide film” or/and “a silicon nitride film” are referring to the gate insulating film. Furthermore, it is also not clear whether it is referring to a thickness of a single layer of a silicon oxide film or a double layer of a silicon nitride film and a silicon oxide film and thus creates ambiguity. For the purpose of the examination limitation “further comprising: a gate insulating film covering the polycrystalline semiconductor layer, wherein the gate insulating film has a thickness value in a range of 800 Å to 1200 Å, wherein the thickness value is a thickness of a silicon oxide film or a converted thickness of a double layer of a silicon nitride film and a silicon oxide film to a thickness of a single layer of a silicon oxide film” will be interpreted as “further comprising: a gate insulating film covering the polycrystalline semiconductor layer, wherein the gate insulating film has a thickness value in a range of 800 Å to 1200 Å”. Clear explanation or claim modification is required.

Regarding claim 16-18, these claims are rejected since they inherit the indefiniteness of the claim from which they depend.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1-6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US patent 9,991,312 B1), hereinafter referred to as Kim312.

Regarding claim 1, Kim312 teaches a light emitting display device (fig. 1-7 and related text), comprising: a light emitting element (ELD, line 50-62 of col. 4, fig. 2); a second transistor (T6) connected to a scan line (SL2(N), line 42-50 of col. 4, fig. 2); a first transistor (DT, fig. 2) which applies a current to the light emitting element (line 56-65 of col. 5); a capacitor (Cst, line 24-34 of col. 5) connected to a gate electrode of the first transistor (fig. 2); and a third transistor (T1) connected to an output electrode of the first transistor and the gate electrode of the first transistor (fig. 2), wherein channels of the second transistor, the first transistor, and the third transistor are disposed in a polycrystalline semiconductor layer (line 40-50 of col. 4).
Kim312 does not explicitly teach and a width of a channel of the third transistor is in a range of 1 μm to 2 μm, and a length of the channel of the third transistor is in a range of 1 μm to 2.5 μm.
However, Kim312 teaches and a width of a channel of the third transistor may be 3 μm, and a length of the channel of the third transistor may be 3 μm (line 33-39 of col. 11). It has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP §2144.05 I). Furthermore, it is well-known in the art that these parameters (channel width/length) depend on a process technology, overall size of the device, and as electrical properties (current, resistance, etc.) depend on these parameters one must consider and decide upon these values and is something that can be optimized through routine experimentation. It has been held where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. (MPEP §2144.05 II/III).
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to implement the teachings of Kim312 so that and a width of a channel of the third transistor is in a range of 1 μm to 2 μm, and a length of the channel of the third transistor is in a range of 1 μm to 2.5 μm for the purpose of optimizing device performance and overall size of the device.
Regarding claim 2, Kim312 teaches wherein the third transistor has a dual structure (line 46-50 of col. 9).
Regarding claim 3, Kim312 teaches wherein the width of the channel of the third transistor is in a range of ⅓ to ½ of a width of the channel of the first transistor (line 33-39 of col. 11).
Regarding claim 4, Kim312 teaches further comprising: a fourth transistor (T5) which initializes the gate electrode of the first transistor to an initializing voltage (fig. 4a), wherein a width of a channel of the fourth transistor is in a range of 1 μm to 2 μm, and a length of the channel of the fourth transistor is in a range of 1 μm to 2.5 μm (see rejection of limitations of last 2 lines of claim 1).
Regarding claim 5, Kim312 teaches wherein the fourth transistor has a dual structure (line 46-50 of col. 9).
Regarding claim 6, Kim312 teaches wherein the width of the channel of the fourth transistor is in a range of ⅓ to ½ of a width of the channel of the first transistor (line 33-39 of col. 11).
Regarding claim 14, Kim312 teaches wherein the light emitting display device is driven even at a low frequency of 60 Hz or less because the part “wherein the light emitting display device is driven even at a low frequency of 60 Hz or less” is an intended use recitation. The examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art is capable of performing the intended use then it meets the claim. See, e.g., In re Pearson, 181 USPQ 641 (CCPA); In re Otto, 136 USPQ 458,459 (CCPA 1963).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kim312, as applied to claim 1 above, and further in view of Wang (US publication 2019/0165072 A1), hereinafter referred to as Wang072.

Regarding claim 13, Kim312 discloses all the limitations of claim 1 as discussed above on which this claim depends.
Kim312 also teaches further comprising: a gate insulating film covering the polycrystalline semiconductor layer (fig. 6b or 7b).
Kim312 does not explicitly teach wherein the gate insulating film has a thickness value in a range of 800 Å to 1200 Å.
Wang072 teaches wherein the gate insulating film has a thickness value in a range of 800 Å to 1200 Å ([0025], overlaps with claimed range). It is well-known in the art that this parameter depends on a process technology, overall size of the device, and as electrical properties (current, resistance, etc.) depend on these parameters one must consider and decide upon these values and is something that can be optimized through routine experimentation. It has been held where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. (MPEP §2144.05 II/III).
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to implement the teachings of Kim312 with that of Wang072 so that wherein the gate insulating film has a thickness value in a range of 800 Å to 1200 Å for purpose of optimizing device performance and overall size of the device.

Claim 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US publication 2019/0165072 A1), hereinafter referred to as Wang072.

Regarding claim 15, Wang072 teaches a display device (fig. 1 and related text) comprising: a substrate (11, [0024]); a semiconductor layer (active layer 13 of TFTs of a display device, [0025]) disposed on the substrate, wherein the semiconductor layer includes a polycrystalline semiconductor ([0031]); a first gate insulating film (14, [0025]) covering the semiconductor layer; a first gate conductor (15, [0025]) disposed on the first gate insulating film (fig. 1); a second gate insulating film (17, [0026]) covering the first gate conductor and the first gate insulating film (fig. 1); a second gate conductor (18, [0026]) disposed on the second gate insulating film (fig. 1); an interlayer insulating film (20, [0028]) covering the second gate conductor and the second gate insulating film (fig. 1); a data conductor (24, [0030]) disposed on the interlayer insulating film; and a passivation film (23/25, [0030]) covering the data conductor and the interlayer insulating film (fig. 1), wherein the first gate insulating film has a thickness value in a range of 800 Å to 1200 Å ([0025], overlaps with claimed range). It is well-known in the art that this parameter (gate insulating film thickness) depends on a process technology, overall size of the device, and as electrical properties (current, resistance, etc.) depend on these parameters one must consider and decide upon these values and is something that can be optimized through routine experimentation. It has been held where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. (MPEP §2144.05 II/III).
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to implement the teachings of Wang072 so that wherein the first gate insulating film has a thickness value in a range of 800 Å to 1200 Å for purpose of optimizing device performance and overall size of the device.
Regarding claim 16, Wang072 teaches wherein the first gate insulating film is a single film of a silicon oxide film ([0031]).
Regarding claim 17, Wang072 teaches wherein the first gate insulating film includes a silicon oxide film disposed on the semiconductor layer, and a silicon nitride film disposed on the silicon oxide film ([0031]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Wang072, as applied to claim 15 above, and further in view of Kim et al. (US patent 9,991,312 B1), hereinafter referred to as Kim312.

Regarding claim 18, Wang072 discloses all the limitations of claim 15 as discussed above on which this claim depends.
Wang072 does not explicitly disclose herein a length of a channel of a transistor defined by a portion of the semiconductor layer is in a range of 1 μm to 2.5 μm.
Kim312 also does not explicitly teach herein a length of a channel of a transistor defined by a portion of the semiconductor layer is in a range of 1 μm to 2.5 μm.
However, Kim312 teaches a length of a channel of a display transistor may be 3 μm (line 33-39 of col. 11). It has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP §2144.05 I). Furthermore, it is well-known in the art that these parameters (channel width/length) depend on a process technology, overall size of the device, and as electrical properties (current, resistance, etc.) depend on these parameters one must consider and decide upon these values and is something that can be optimized through routine experimentation. It has been held where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. (MPEP §2144.05 II/III).
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to implement the teachings of Wang072 with that of Kim312 so that herein a length of a channel of a transistor defined by a portion of the semiconductor layer is in a range of 1 μm to 2.5 μm for the purpose of optimizing device performance and overall size of the device.

Allowable Subject Matter
Claims 7-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The claims contain limitations that none of the prior art of record discloses, teaches or fairly suggests, alone or in combinations when taken in combination with all other limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed R Alam whose telephone number is 469-295-9205 and can normally be reached between 8:00am-6:00pm (M-F) or by e-mail via Mohammed.Alam1@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED R ALAM/Primary Examiner, Art Unit 2828